CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***], HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


Exhibit 10.1


OMNIBUS AMENDMENT TO
MASTER SERVICES AGREEMENT, WAIVER AGREEMENT,
SERVICES LETTER AND FEE LETTER


THIS OMNIBUS AMENDMENT TO MASTER SERVICES AGREEMENT, WAIVER AGREEMENT, SERVICES
LETTER AND FEE LETTER (this “Omnibus Amendment”) is made and entered into as of
the 8th day of August, 2018 (the “Omnibus Amendment Effective Date”), by and
between FRONT YARD RESIDENTIAL CORPORATION, f/k/a ALTISOURCE RESIDENTIAL
CORPORATION, a Maryland corporation (“Residential”), and ALTISOURCE S.À R.L., as
successor in interest to ALTISOURCE SOLUTIONS S.À R.L., a Luxembourg private
limited liability company (“Altisource”).


RECITALS
A.WHEREAS, Altisource and Residential are parties to that certain Master
Services Agreement dated as of December 21, 2012 (the “Original Agreement”), as
amended by that certain Amendment and Waiver Agreement dated September 30, 2016
(the “Waiver Agreement”, which together with the Original Agreement is
collectively, the “Agreement”);
B.    WHEREAS, pursuant to the Agreement, Altisource and Residential entered
into that certain Services Letter dated as of December 21, 2012, as amended,
modified or supplemented from time to time (the “Services Letter”) which
incorporates a series of Statements of Work that set forth the Services
Altisource provides to Residential including, but not limited to, that certain
Statement of Work – Renovation Services dated December 21, 2012 and identified
as Schedule A-2 within the Services Letter (the “Renovation SOW”), that certain
Statement of Work – Acquisition and Sales Support Services dated December 21,
2012 and identified as Schedule A-5 within the Services Letter (the “Acquisition
and Sales Support SOW”), that certain Statement of Work – Insurance Services
dated December 21, 2012 and identified as Schedule A-6 within the Services
Letter (the “Insurance SOW”), and that certain Statement of Work – Leasing and
Property Management Services dated December 21, 2012 and identified as Schedule
A-7 within the Services Letter (the “Property Management SOW”);
C.    WHEREAS, pursuant to the Agreement, Altisource and Residential entered
into that certain Fee Letter dated as of December 21, 2012, as amended, modified
or supplemented from time to time (the “Fee Letter”) which incorporates a series
of Fee Schedules which set forth the Fees Residential is obligated to pay to
Altisource in exchange for Altisource’s provision of the Services, including,
but not limited to, that certain Fee Schedule – Renovation Services dated
December 21, 2012 and identified a Schedule B-2 within the Fee Letter (the
“Renovation Fee Schedule”) and that certain Fee Schedule – Leasing and Property
Management Services dated December 21, 2012 and identified as Schedule B-7 to
the Fee Letter (the “Property Management Fee Schedule”);
D.    WHEREAS, Residential desires to modify the Agreement and associated
documents in order to permit Residential to undertake the services covered by
the Property Management SOW and the Renovation SOW for the Service Periods
defined herein and to address investments made by Altisource in connection with
the provision of services pursuant to the Agreement;
E.    WHEREAS, Altisource desires to support Residential in its efforts to
internalize the provision of these services; and
F.    WHEREAS, Altisource and Residential desire to further amend the Agreement,
the Waiver Agreement, the Services Letter and the Fee Letter as set forth in
this Omnibus Amendment.





--------------------------------------------------------------------------------





AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Altisource and Residential hereby agree as
follows:
Capitalized terms used but not otherwise defined in this Omnibus Amendment shall
have their respective meanings set forth in the Agreement.
1.Amendments to the Agreement.


a.
Section 20.13 of the Agreement is hereby amended as follows:



“Notwithstanding anything to the contrary set forth in the Agreements, as
amended by the Omnibus Amendment, upon the occurrence of a Change of Control
during the term of the Agreement (as amended by the Omnibus Amendment), the
Surviving entity, to the extent Residential is not the Surviving Entity, shall
assume (and Residential shall use commercially reasonable efforts to cause such
Surviving Entity to assume) all rights and obligations of Residential pursuant
to the Agreement, as modified by the Omnibus Amendment. For the avoidance of
doubt, the Surviving Entity shall assume the rights and obligations of
Residential pursuant to the Service Letter, the Fee Letter and the statements of
work to the Agreement, as amended by the Omnibus Amendment, only for the amended
statement of work Service Periods set forth in Section 1(e)(i-vi) of the Omnibus
Amendment. Residential or the Surviving Entity, as applicable, shall provide
written notice of a Change of Control immediately upon the earlier of (i) the
occurrence of the Change of Control or (ii) in the case of the occurrence of a
series of events that results in a Change of Control, the date on which the
first of such series of events becomes or is reasonably likely to become a
Change of Control.”


b.
Section 20.14 of the Agreement is hereby amended as follows:



i.
Section 20.14(a) of the Agreement is deleted in its entirety; and



ii.
Section 20.14(b) of the Agreement is amended as follows:



“In the event of a breach of Section 20.13 by the Surviving Entity (including a
breach of its obligations under Section 8 as amended by the Omnibus Agreement)
or a liquidation of Residential by the Surviving Entity following the Change of
Control, or a breach by Residential of its obligations set forth in Section 8 as
amended by the Omnibus Amendment, Altisource shall have the right to seek
specific performance and injunctive or other equitable relief, and to file a
claim for monetary damages from the breaching party including, without
limitation, for Altisource’s lost profits pursuant to the Agreement, Services
Letter, Fee Letter and statements of work, all as amended by the Omnibus
Amendment, that are then in effect at the time of such breach, which shall be
Altisource’s sole and exclusive remedy. Such breaching party shall not oppose
the granting of such relief or the award of such damages and any requirements
for the securing of any bond with such remedy are waived.”


c.
The following shall be added as a new Section 20.15:





2



--------------------------------------------------------------------------------





“Section 20.15. OMNIBUS AMENDMENT FEE. Residential shall pay to Altisource an
amount equal to Eighteen Million U.S. Dollars ($18,000,000) (the “Omnibus
Amendment Fee”) in readily available funds at the time of payment, which shall
be deemed earned by Altisource upon both parties signing this Amendment and
which shall be payable as follows: (i) Fifteen Million U.S. Dollars
($15,000,000) shall be paid upon execution of this Omnibus Amendment, and (ii)
Three Million U.S. Dollars ($3,000,000) shall be paid upon the occurrence of the
earlier of (x) a Change of Control and (y) the fifth anniversary of the Omnibus
Amendment Effective Date.”
 
d.
Section 2 of Exhibit 1 of the Agreement is amended as follows:



i.
To replace the definition of “Change of Control” with the following definition
“CHANGE OF CONTROL. The term “Change of Control” means (i) the consummation of
any sale, lease, transfer, conveyance or other disposition by Residential, in a
single transaction or series of related transactions, within a twelve (12) month
period, of all or substantially all of the assets of Residential and its
subsidiaries, taken as a whole, to any other unaffiliated “person” or “group”
(for purposes of this definition, as such terms are used in Sections 13(d) and
14(d) of the Exchange Act as in effect on the date hereof) and which is not,
immediately after giving effect thereto, a subsidiary of Residential, solely if
such sale, lease, transfer or other disposition is made within two (2) years
after the occurrence of the circumstances in (ii) or (iii) of this definition ;
(ii) any person or group shall have obtained the power (whether or not
exercised) to elect a majority of the board of directors of the Corporate
Parent; (iii) any person or group is or shall become the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the date
hereof), directly or indirectly, of [***] percent ([***]%)or more (on a fully
diluted basis) of the combined voting power of the Corporate Parent’s
outstanding capital stock; or (iv) the current members of the Corporate Parent’s
board of directors as of the date hereof (the “Incumbent Board”) shall cease to
represent a majority of the directors of the Corporate Parent’s board of
directors (provided that any person becoming a director subsequent to the date
hereof, whose election, or nomination for election by the Corporate Parent’s
shareholders, was approved by a vote of a majority of the directors constituting
the Incumbent Board shall be considered as though such person were a member of
the Incumbent Board).”



ii.
To include the following definition of Retail Property:



“RETAIL PROPERTY. The term “Retail Property” shall have the meaning set forth in
the Retail Property Asset Management and Disposition Services (Schedule A-8 to
the Services Letter).”


iii.
To include the following definition of Subject REO Properties:



“SUBJECT REO PROPERTIES. The term “Subject REO Properties” means (a) the real
properties owned by Residential but not active in Residential’s rental program
as of the Omnibus Amendment Effective Date, which real properties are set forth
on Schedule A to the Omnibus Amendment and (b) the real properties in any loan
portfolio owned by Residential as of the Omnibus Amendment Effective Date that
become real estate owned properties.”




3



--------------------------------------------------------------------------------





e.
The table set forth in Section 2 of Exhibit 2 of the Agreement is hereby amended
as follows:



i.
To change the Service Period for Renovation Services (Schedule A-2 to the
Services Letter) from “15 years” to “See Section 3.1 below”.



ii.
To change the Service Period for Leasing and Property Management Services
(Schedule A-7 to the Services Letter) from “15 years” to “See Section 3.1
below”.



iii.
To change the Service Period for Asset Management Services (Schedule A-1 to the
Services Letter) and Acquisition and Sales Services (Schedule A-5 to the
Services Letter) from “15 years” to “until completion of the sale of the Subject
REO Properties.”



iv.
To change the Service Period for Property Preservation and Inspection Services
(Schedule A-3 to the Services Letter) and Valuation Services (Schedule A-4 to
the Services Letter from “15 years” to “(a) as to the Subject REO Properties,
until completion of the sale of the Subject REO Properties, and (b) as to the
Retail Properties, until completion of the sale of the Retail Properties.”



v.
To change the Service Period for Insurance Services (Schedule A-6 to the
Services Letter) from “15 years” to “four (4) years from the Omnibus Amendment
Effective Date”.



vi.
To include a reference to the Retail Property Asset Management and Disposition
Services (as defined in Schedule A-8 to the Services Letter). The Service Period
for the Retail Property Asset Management and Disposition Services shall begin on
the Omnibus Amendment Effective Date and expire upon completion of the sale of
the Retail Properties.



f.
Exhibit 2 of the Agreement is hereby amended to add the following new Section 3:



“SECTION 3. TERMS APPLICABLE TO THE RENOVATION SERVICES AND LEASING AND PROPERTY
MANAGEMENT SERVICES. This Section 3 shall apply to the Renovation Services and
Leasing and Property Management Services provided by Altisource to Residential
pursuant to the Renovation SOW and the Property Management SOW, as amended by
this Omnibus Amendment.


3.1     AMENDED SERVICE PERIODS FOR RENOVATION SERVICES AND PROPERTY MANAGEMENT
SERVICES. The Service Period for Renovation Services provided pursuant to this
Agreement, the Services Letter, the Fee Letter and the Renovation SOW shall end
on December 31, 2018 (the “Renovation Services Amended Service Period”) unless
terminated earlier or extended solely pursuant to this Section 3.1. The Service
Period for Property Management Services provided pursuant to this Agreement, the
Services Letter, the Fee Letter and the Property Management SOW shall end on
December 31, 2018 (the “Property Management Services Amended Service Period”)
unless terminated earlier or extended solely pursuant to this Section 3.1. So
long as the Renovation SOW and the Property Management SOW, as applicable, have
not been terminated prior to December 31, 2018, Residential shall have the
option to extend the Renovation Services Amended Service Period, the Property
Management Services Amended Service Period or both Service Periods (each, an
“Amended Service


4



--------------------------------------------------------------------------------





Period”) for up to an additional three (3) months by: (a) providing written
notice to Altisource of its exercise of such option to extend and setting forth
the number of months it desires to extend the applicable Amended Service Period
(which, for clarity, shall not exceed three months), at least ninety (90) days
prior to the end of each Amended Service Period (the “Option Exercise Notice”)
and (b) paying to Altisource the Extension Option Amount within five (5)
business days of the date of the Option Exercise Notice. The Option Exercise
Notice shall set forth the applicable Service(s) for which Residential requires
the extension and the number of months of the extension period. The “Extension
Option Amount” means an amount equal to one hundred fifty thousand dollars
($150,000) multiplied by the total number of months of the extension period. For
clarity, Altisource shall have no obligation to provide, and Residential hereby
waives its rights to request and receive, any and all post-termination services
as described in Section 6.5 of the Agreement with respect to the Renovation
Services and the Property Management Services beyond the Amended Service Period,
as may be adjusted under this Section 3.1.


3.2    RESIDENTIAL OFFERING EMPLOYMENT TO CERTAIN PERSONNEL. Residential shall
be permitted to, and shall use good faith efforts to, hire certain of the
Altisource personnel that currently are providing Renovation and Property
Management Services to Residential (the “Subject Personnel”). The first such
hire of Subject Personnel shall be made on or before October 1, 2018 (such
dates, the “Permitted Transfer Dates”) and Residential shall be permitted to
hire additional Subject Personnel on additional dates in 2018, provided that in
all cases Residential may not hire any additional Subject Personnel at any time
later than January 1, 2019 (the “Final Transfer Date”). On or prior to the
Omnibus Amendment Effective Date, Altisource shall provide a job description, if
available, the most recent performance rating and of the Altisource Employees
available for hire under this Section 3.2 and will make available an appropriate
manger to answer questions regarding the Altisource Employees. Within five (5)
business days following the Omnibus Amendment Effective Date, Residential shall
provide Altisource with a written proposal of the Subject Personnel to whom it
desires to make employment offers and the schedule for such offers on or before
October 1, 2018. On or before October 15, 2018, Residential shall provide
Altisource with a written proposal of the Subject Personnel to whom it desires
to make employment offers after October 1, 2018 and the schedule for such
offers. The parties shall diligently discuss each such proposal and use good
faith efforts to promptly agree upon the Subject Personnel and the applicable
offer schedule. Residential shall provide Altisource with prompt written notice
when such offers are communicated to such Subject Personnel. To the extent
Residential determines in good faith that the agreed upon Subject Personnel or
schedules need to be altered, Residential shall provide prompt written notice to
Altisource and diligently engage with Altisource in good faith to agree upon
necessary changes. In connection with all Subject Personnel hired by
Residential, Residential shall assume, and shall be obligated to pay to such
Subject Personnel, all amounts that would have been earned by such Subject
Personnel for the remainder of the 2018 calendar year including without
limitation, their base salaries, benefits and incentive compensation in amounts
at least as much as they would have received pursuant to the applicable
Altisource incentive compensation plan had such Subject Personnel remained
employed by Altisource as of the date of payment of such compensation.
Altisource shall use commercially reasonable efforts to retain the Subject
Personnel during the period commencing on the Omnibus Amendment Effective Date
and, in the case of each individual, ending on the earlier of (a) the date such
individual is hired by Residential and (b) the Final Transfer Date.
Notwithstanding the foregoing, commercially reasonable efforts shall not
include, nor is Altisource under any obligation to, make or provide any


5



--------------------------------------------------------------------------------





increase in compensation, benefits or ancillary perks of, or pay retention
bonuses or amounts to, any Subject Personnel or otherwise incur any
out-of-pocket costs in connection with the attempted retention of such Subject
Personnel (other than payment of salaries of the Subject Personnel as of the
Omnibus Amendment Effective Date). Altisource shall use commercially reasonable
efforts to provide the Renovation Services and Leasing and Property Management
Services pursuant to the Renovation SOW and Property Management SOW,
respectively, taking into account the reductions in personnel and reductions of
properties to which such SOWs apply, regardless of whether such reductions are
caused by a transfer of employment to Residential as contemplated under this
Section 3.2, subject to the provisions of Section 3.3 below. For clarity,
Residential is not permitted to terminate any SOW pursuant Section 6.2.2.4
(Performance Standards) where such failure to achieve any applicable Performance
Standards is caused or contributed to by Altisource’s lack or shortage of
personnel to perform the Renovation Services or Leasing and Property Management
Services.


3.3.    RENTAL PROPERTY TRANSITION SCHEDULE. On or before August 8, 2018,
Residential provided Altisource with a written Rental Property transition
schedule (the “Transition Plan”) pursuant to which Residential provided time
frames by which Residential would assume from Altisource all leasing and
property management services for the Rental Properties that are subject to the
Leasing and Property Management Services SOW (Services Letter – Schedule A-7)
following the Omnibus Amendment Effective Date, thereby removing such Rental
Properties at the time of transfer from coverage under the Leasing and Property
Management Services SOW. Altisource shall use commercially reasonable, good
faith efforts to assist Residential in meeting the Transition Plan including,
without limitation, transferring physical and actual ownership of the historical
data with respect to the transitioned properties on or before the time that the
properties are transitioned to Residential under the Transition Plan.
Residential shall use commercially reasonable, good faith efforts to conduct the
Rental Property transition in accordance with the Transition Plan. To the extent
Residential determines in good faith that the Transition Plan needs to be
altered, including due to Altisource’s inability to transfer the historical data
with respect to the properties to be transferred, Residential shall provide
prompt written notice to Altisource and diligently engage with Altisource in
good faith to agree upon necessary changes. Nothing in this Section shall limit,
modify, be deemed to conflict with or otherwise relieve Residential’s
obligations pursuant to Section 3.1.




g.
A new Exhibit 3 of the Agreement is hereby added as set forth in Attachment C to
this Omnibus Amendment.



2.
Amendments to the Services Letter.



a.
The Asset Management Services SOW (Schedule A-1 to the Services Letter) is
hereby amended as follows:



Section 7.1 (Controlling Provisions) is amended and restated as follows:


Section 7.1 (Controlling Provisions) is amended to replace the word “None” with
the following: “As of the Omnibus Amendment Effective Date, the provisions of
Section 8.1 (inclusive) and 8.2 of the Agreement, shall apply solely to Subject
REO Properties and shall terminate upon completion of the sale of the Subject
REO Properties.”


6



--------------------------------------------------------------------------------







b.
The Renovation SOW (Schedule A-2 to the Services Letter) is hereby amended as
follows:



i.
Section 4.1 (Provision of Renovation Services) is amended and restated as
follows:



“4.1 Provision of Renovation Services. Subject to the terms and conditions of
the MSA, Altisource shall provide, or cause to be provided, to Residential and
any of Residential’s Affiliates, the Property Assessment Services and the
Property Renovation Services with regard to REO Properties, Rental Properties,
as well as any other properties owned by Residential and referred to Altisource
for provision of Renovation Services (such properties, “Other Properties”)
during the Renovation Services Amended Service Period.


ii.
Section 4.2.1 (Initial Screening Assessment) is deleted in its entirety and
replaced with the following:



“4.2.1 Renovation Estimate Assessment and Renovation Estimate. In connection
with each Turnover of Rental Property as described in Section 4.3.6 below during
the Renovation Services Amended Service Period, Altisource shall conduct a
Renovation Estimate Assessment at the Rental Property and prepare a Renovation
Estimate. Altisource shall also conduct a Renovation Estimate Assessment and
prepare a Renovation Estimate on each Other Property as requested by Residential
in writing from time to time during the Renovation Services Amended Service
Period. All Renovation Estimates shall be used by Altisource to develop the
Preliminary Scope of Work in accordance with Section 4.3.1.”


iii.
Section 4.2.2 (Renovation Estimate Assessment) is deleted in its entirety and
replaced with the following:



“4.2.2 Pricing Catalogue. Altisource and Residential may agree from time to time
upon a fixed, geographic market-specific pricing schedule with respect to
certain materials, equipment, appliances and fixtures and labor related to same
to be used in providing Property Renovation Services (the “Pricing Catalogue”)
during the Renovation Services Amended Service Period. To the extent a Pricing
Catalog exists in the geographic market where the Rental Property or Other
Property is situated, the Pricing Catalogue shall be used to prepare the
Renovation Estimate and the Preliminary Scope of Work.”


iv.
Section 4.2.3 is deleted in its entirety.



v.
Section 4.3.2 is hereby deleted in its entirety and replaced with the following:



“4.3.2 Final Scope of Work. The Final Scope of Work will be developed based on
the Preliminary Scope of Work, plus any refinements approved by Residential and
Change Orders as described in Section 4.3.3 herein. The Final Scope of Work
shall become effective upon approval by Residential and Altisource.”




7



--------------------------------------------------------------------------------





vi.
An incorrectly numbered Section 4.3.2 currently titled “Renovation of Property”
is hereby deleted in its entirety and is (a) corrected to have a new section
numbering of Section 4.3.3, and (b) replaced with the following:



“4.3.3 Renovation of Property. Altisource shall manage the Property Renovation
Services as set forth in each Final Scope of Work consistent with local rules
and regulations. Altisource shall update the schedule set forth in the Final
Scope of Work as may be required in Altisource’s judgment through completion.
Altisource shall use commercially reasonable efforts to meet the estimated
schedule set forth in Final Scope of Work. Any schedules or timelines are
provided for information purposes only and Residential shall not rely on any
estimated schedule as an obligation or deadline for completion of the applicable
Property Renovation Services.”


vii.
An incorrectly numbered section heading for Section 4.3.3 currently titled
“Management of Change Orders” is hereby amended to be correctly numbered as
Section “4.3.4”. All other sequential sub-section numbers in the corrected
Section 4.3.4 are also hereby amended to have the root section numbering of
4.3.4.



viii.
An incorrectly numbered Section 4.3.4 currently titled “Turnover to Leasing” is
hereby amended to be correctly numbered as Section “4.3.5”.



ix.
A new Section 4.3.6 is hereby added as follows:



4.3.6 Property Renovation Services for Rental Property Turnovers. Following
Altisource’s receipt of a notice of intent to vacate by a Tenant or vacancy due
to eviction with respect to a Rental Property, Altisource shall coordinate the
repair of the Rental Property for marketing and rent-ready condition (each,
“Turnover”) during the Renovation Services Amended Service Period. With respect
to each Turnover, Altisource shall perform a Renovation Estimate Assessment
pursuant to Section 4.2.2 above without any further instruction or request from
Residential and thereafter prepare a Preliminary Scope of Work pursuant to
Section 4.3.1 of the Renovation SOW. In the event the work identified in the
Preliminary Scope of Work is less than or equal to a total amount of $[***] in
fees to Residential, then the Preliminary Scope of Work shall be deemed to be
the Final Scope of Work without any further approval from Residential, and
Residential hereby grants Altisource the authority to manage the Turnover
pursuant to such Final Scope of Work and the terms and conditions of this
Section 4.3 (each a “Delegated Turnover”). In the event the work identified in
the Preliminary Scope of work exceeds a total amount of $[***] in fees to
Residential, then a Final Scope of Work shall be agreed pursuant to Section
4.3.2 above, and Altisource shall thereafter manage the Turnover pursuant to
such Final Scope of Work and the terms and conditions of this Section 4.3.”


x.
Section 7.1 (Controlling Provisions) is amended to replace the word “None” with
the following: “As of the Omnibus Amendment Effective Date, (a) the provisions
of Section 8.1 (inclusive) shall be deemed to not apply to Residential in
connection with Altisource’s provision of, and Residential’s receipt of,
Renovation Services, and (b) the provisions of Section 8.2 of the Agreement



8



--------------------------------------------------------------------------------





shall not apply in connection with Altisouce’s provision of, and Residential’s
receipt of, Renovation Services.”


c.
The Property Preservation and Inspection Services SOW (Schedule A-3 to the
Services Letter) is hereby amended as follows:



Section 8.1 (Controlling Provisions) is amended to replace the word “None” with
the following: “As of the Omnibus Amendment Effective Date, the provisions of
the provisions of Section 8.1 (inclusive) and 8.2 of the Agreement, shall apply
solely to (a) Retail Properties and (b) Subject REO Properties and shall
terminate upon completion of the sale of the Retail Properties and the Subject
REO Properties.”


d.
The Valuation Services SOW (Schedule A-4 to the Services Letter) is hereby
amended as follows:



Section 8.1 (Controlling Provisions) is amended to replace the word “None” with
the following: “As of the Omnibus Amendment Effective Date, the provisions of
the provisions of Section 8.1 (inclusive) and 8.2 of the Agreement, shall apply
solely to (a) Retail Properties and (b) Subject REO Properties and shall
terminate upon completion of the sale of the Retail Properties and the Subject
REO Properties.”


e.
The Acquisition and Sales Support SOW (Schedule A-5 to the Services Letter) is
hereby amended as follows:



Section 8.1 (Controlling Provisions) is amended to replace the word “None” with
the following: “As of the Omnibus Amendment Effective Date, the provisions of
the provisions of Section 8.1 (inclusive) and 8.2 of the Agreement, shall apply
solely to the Subject REO Properties and shall terminate upon completion of the
sale of the Subject REO Properties.”


f.
The Insurance SOW (Schedule A-6 to the Services Letter) is hereby amended as
follows:



i.
Section 7.1 (Controlling Provisions) is amended to replace the word “None” with
the following: “In addition to Altisource’s obligations set forth in Section
4.10 of the Agreement, as of the Omnibus Amendment Effective Date, Altisource
will, at Residential’s request (which request may not be made more than once per
calendar year), conduct pricing surveys with participation of Residential in
determining the market participants in the pricing survey (the “Title Insurance
Pricing Surveys”) related to the fees charged for title insurance and closing,
escrow and settlement services and Altisource will take such Title Insurance
Pricing Surveys into account in determining rates for such services as required
under Section 4.10. The out-of-pocket costs for conducting such a survey will be
paid [***] percent ([***]%) by Altisource and [***] percent ([***]%) by
Residential. Residential shall not take any steps to reduce, modify or otherwise
amend the structure or terms in effect as of the Omnibus Amendment Effective
Date concerning the purchase of title insurance for buyers and credits issued at
closing to help cover the costs related to use of Altisource as the provider of
closing, escrow and settlement services. Notwithstanding the foregoing, in no
event shall Altisource’s fees charged pursuant to Schedule B-6 of the Fee Letter
for such title insurance and closing, escrow and settlement service exceed
[***]% of the prices determined to be market for materially the same services
under



9



--------------------------------------------------------------------------------





the title Insurance Pricing Surveys. Further, to the extent the insurance
services under the Insurance Services SOW are prohibited to be provided by
Altisource by a particular lender of Residential, Residential shall use
commercially reasonable efforts to enable Altisource to enable Altisource to
provide such insurance services; provided that, despite such commercially
reasonable efforts, if and only if the lender continues to prohibit such
insurance services from being provided by Altisource, Residential may retain a
lender-approved title insurance provider solely for such transaction, in which
case Residential shall use commercially reasonable efforts to cause the
lender-approved title insurance provider to retain Altisource to provide any
related or supporting services which such provider hires one or more third
parties to perform related to such insurance services. After the fourth
anniversary of the Omnibus Amendment Effective Date, the provisions of Section
8.1 (inclusive) and 8.2 of the MSA shall not apply in connection with
Altisource’s provisions of, and Residential’s receipt of, Insurance Services and
the Insurance Services SOW (Schedule A-6 to the Services Letter) shall thereby
terminate.”


g.
The Property Management SOW (Schedule A-7 to the Services Letter) is hereby
amended as follows:



i.
Section 4.3.6 (Manage Unit Turnover) is hereby and replaced with the following:
“4.3.6. UNIT TURNOVERS FOR RENTAL PROPERTIES; HOA PAYMENTS. All unit turnovers
shall be addressed in the Renovation SOW as amended by the Omnibus Amendment.
Altisource shall mange the payment of periodic dues to any home owners
association (“HOA”) affecting a Rental Property on Residential’s behalf at
Residential’s expense during the Property Management Services Amended Service
Period. Residential shall forward all notices, bills and other HOA documentation
to Altisource to the extent Residential desires that Altisource manage HOA
payments.”



ii.
Section 7.1 (Controlling Provisions) is amended to replace the word “None” with
the following: “As of the Omnibus Amendment Effective Date, (a) the provisions
of Section 8.1 (inclusive) shall be deemed to not apply to Residential in
connection with Altisouce’s provision of, and Residential’s receipt of,
Renovation Services, and (b) the provisions of Section 8.2 of the Agreement
shall not apply in connection with Altisouce’s provision of, and Residential’s
receipt of, Renovation Services.



h.
The Services Letter is hereby amended to include and incorporate the Services
set forth in a new Statement of Work (Retail Property Asset Management and
Disposition Services) attached hereto as Attachment A and which is added and
incorporated into the Services Letter as Schedule A-8.



3.
Amendments to the Fee Letter.



a.
The Renovation Fee Schedule (Schedule B-2 to the Fee Letter) is hereby amended
as follows:



i.
Section 4.1 of the Renovation Fee Schedule is hereby deleted in its entirety and
replaced with the following:





10



--------------------------------------------------------------------------------





“4.1    Fee Amount. Residential agrees to pay as compensation for the Services
set forth in the Renovation SOW fees as follows:


4.1.1
Renovation Estimate Assessment for Delayed Rehab Properties and Vacant Acquired
Properties. $[***] each.



4.1.2
Renovation Estimate Assessment for Turnovers of Rental Properties.

a.
Georgia. $[***] each for any Rental Property located in Georgia.

b.
Outside of Georgia. At cost for each Rental Property not located in Georgia.



4.1.3
Property Renovation Services for Delayed Rehab Properties and Vacant Acquired
Property. The amounts set forth in each Final Scope of Work.



4.1.4
Property Renovation Services for Turnovers of Rental Property.

a.
Georgia. The amounts set forth in each Final Scope of Work for each Rental
Property located in Georgia.

b.
Outside of Georgia. [***]”



ii.
Section 4.3 of the Renovation Fee Schedule is hereby deleted in its entirely and
replaced with the following:



“4.3 Payment. Altisource will submit invoices for payment of all fees and
expenses to Residential (i) upon completion of a Turnover (including a Delegated
Turnover) and Property Renovation Services pursuant to a Final Scope of Work,
and (ii) on as performed basis for partial or pro-rated payments as permitted
pursuant to the Renovation SOW. Residential shall provide an electronic mail
address to which invoices may be submitted. All payments are due from
Residential within seven (7) calendar days from the date of the invoice via
automated clearing house or similar electronic transfer, unless otherwise noted
on an invoice, in which case the Residential agrees that it shall make payment
for that invoice pursuant to terms as set forth in the invoice. Altisource’s
failure or delay in submitting an invoice shall in no way waive or diminish
Residential’s obligation to pay all amounts owed hereunder.”


b.
The Property Management Fee Schedule (Schedule B-7 to the Fee Letter) is hereby
amended as follows:



i.
Section 4.1.4 of the Leasing and Management Fee Schedule is hereby deleted in
its entirety to and replaced with the following:



“4.1.4    Repair and Maintenance. $[***] per calendar month for each Rental
Property having an incident or multiple incidents requiring repair and
maintenance during such month.”


ii.
Section 4.1.5 (Unit Turnovers) of the Property Management Fee Schedule is hereby
deleted in its entirety and replaced with the following language. “For purposes
of clarity Fees for unit turnovers shall be paid as set forth in the Renovation
Fee Schedule.”





11



--------------------------------------------------------------------------------





iii.
A new Section 4.1.6 shall be added to the Property Management Fee Schedule that
reads as follows: “4.1.6    HOA Bill Payments. $[***] per HOA payment.”



c.
The Fee Letter is hereby amended to include and incorporate the Fees for the
corresponding Services as set forth in a new Fee Schedule (Retail Property Asset
Management and Disposition Services) attached hereto as Attachment B and which
is incorporated into the Fee Letter as Schedule B-8.



4.Termination of Certain Sections of the Waiver Agreement. Sections 5, and 6
(inclusive) of the Waiver Agreement are hereby terminated effective as of the
Omnibus Amendment Effective Date.


5.Obligation to Pay All Amounts Due. Upon execution of this Omnibus Amendment,
and notwithstanding Section 6, Residential shall pay to Altisource all fees,
expenses or other amount outstanding or owing as of the Omnibus Amendment
Effective Date pursuant to the terms and provisions of the Agreement. Upon
execution of this Omnibus Amendment, and notwithstanding Section 6, Altisource
shall pay to Residential an amount outstanding and invoiced by Residential and
owing by Altisource as of the Omnibus Amendment Effective Date.


6.Mutual Release. In consideration of the parties’ promises set forth herein,
except as set forth in Section 5, each of Altisource and Residential and their
respective parents, subsidiaries, affiliates, insurers, successors and assigns
(as to Altisource, the “Altisource Releasing Parties” and as to Residential, the
“Residential Releasing Parties”), hereby waives, releases, covenants not to sue
and forever discharges the other party and their respective parents,
subsidiaries, affiliates, successors and assigns, officers, directors,
shareholders, clients, vendors, contractors, insurers, managers, employees,
counsel, agents, and representatives (as to Altisource, the “Altisource Released
Parties” and as to Residential, the “Residential Released Parties,”
collectively, the “Released Parties”), and each of the Altisource Releasing
Parties and Residential Releasing Parties hereby waives, releases, covenants not
to sue, and forever discharges the Altisource Released Parties (in the case of
the Residential Releasing Parties) and the Residential Released Parties (in the
case of the Altisource Releasing Parties) of and from all known and unknown
claims, rights, actions, complaints, charges, liabilities, causes of action,
suits, demands, damages, costs, attorneys’ fees, losses, debts, and expenses of
any nature whatsoever that each of them ever had, now have, or may claim to have
against any of the respective Released Parties arising from the beginning of
time until the execution of this Omnibus Amendment. Notwithstanding the
foregoing the Altisource Releasing Parties and the Residential Releasing Parties
do not waive, release, covenant not to sue, or discharge the Altisource Released
Parties (in the case of the Residential Releasing Parties) or the Residential
Released Parties (in the case of the Altisource Releasing Parties) of and from
any class actions or regulatory enforcement or similar governmental actions
arising from allegations asserted by or on behalf of (a) tenants regarding
wrongdoing and/or violations of federal or state regulations (excluding ordinary
course code violations) related to the repair, preservation or maintenance of
Rental Properties or the administration of leases for the Rental Properties; (b)
tenant applicants regarding wrongdoing and/or violations of federal or state
regulations (excluding ordinary course code violations) related to the rental
application process, the process for approving rental applications or the rental
of Rental Properties; or (c) tenants, tenant applicants and/or or former
borrowers for REO properties regarding data breaches or wrongful disclosures of
nonpublic personal information under the Gramm-Leach-Bliley Act under similar
federal or state statute.


7.Miscellaneous. Each of Altisource and Residential hereby represent and warrant
that the execution and delivery of this Omnibus Amendment has been duly
authorized by appropriate corporate action. This Omnibus Amendment, together
with the Agreement, the Waiver Agreement, the Services Letter, the Fee Letter
and the corresponding Statements of Work contains the entire agreement of the
Parties with respect to the subject matter thereof and supersedes all prior
written agreements and understandings, oral or written, with respect to such
matters. This Omnibus Amendment shall inure to the benefit of and be binding
upon the Parties and their respective successors and permitted assigns in
accordance with this Omnibus Amendment. If any conflict exists


12



--------------------------------------------------------------------------------





between this Omnibus Amendment and the Agreement, the Waiver Agreement, the
Services Letter, the Fee Letter or any of the corresponding Statements of Work,
the terms and conditions of this Omnibus Amendment shall control. Except to the
extent modified by this Omnibus Amendment, all provisions of the Agreement, the
Waiver Agreement, the Services Letter and the Fee Letter and the corresponding
Statements of Work, shall remain in full force and effect. This Omnibus
Amendment may be executed in any number of counterparts, each of which will be
deemed to be an original, but all of which together will constitute one
instrument. Electronic signatures on this Omnibus Amendment will be binding and
effective.


[SIGNATURE PAGES FOLLOWS]




13



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Residential and Altisource have caused this Omnibus
Amendment to Master Services Agreement, Waiver Agreement, Services Letter and
Fee Letter to be executed by their duly authorized representatives as of the
date first written above.


 
 
RESIDENTIAL:
 
 
 
 
 
 
 
FRONT YEARD RESIDENTIAL CORPORATION
 
 
 
 
 
 
 
By:
/s/ Stephen H. Gray
 
 
 
Name:
Stephen H. Gray
 
 
 
Title:
Chief Administrative Officer
 





 
 
ALTISOURCE:
 
 
 
 
 
 
 
ALTISOURCE S.À R.L.
 
 
 
 
 
 
 
By:
/s/ Indroneel Chatterjee
 
 
 
Name:
Indroneel Chatterjee
 
 
 
Title:
Manager
 





14



--------------------------------------------------------------------------------






Schedule A
Subject REO Properties


[***]




15



--------------------------------------------------------------------------------






ATTACHMENT A
STATEMENT OF WORK
(RETAIL PROPERTY ASSET MANAGEMENT AND DISPOSITION SERVICES)
SERVICES LETTER - SCHEDULE A-8


This Statement of Work (Retail Property Asset Management and Disposition
Services) (the “SOW”) is made by and between ALTISOURCE S.À R.L., as successor
in interest to ALTISOURCE SOLUTIONS S.À R.L., a Luxembourg private limited
liability company (“Altisource”) and FRONT YARD RESIDENTIAL CORPORATION, f/k/a
ALTISOURCE RESIDENTIAL CORPORATION, a Maryland corporation (“Residential”, and
together with Altisource, the “Parties” and each individually, a “Party”), and
is dated as of the date of last execution of this SOW if not signed
simultaneously by both Parties.


RECITAL
WHEREAS, Residential desires to receive, and Altisource is willing to provide,
or cause to be provided, certain asset management and disposition Services in
connection with a designated portion of its rental property portfolio pursuant
to the terms and conditions set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties agree as follows:
1.
INTEGRATION WITH SERVICES LETTER.

This SOW is attached to, and incorporated into, that certain Services Letter,
dated as of December 21, 2012, as amended by the Omnibus Amendment Agreement
dated of even date herewith (as amended, the “Services Letter”) as Schedule A-8
to the Services Letter. Neither the Services Letter nor this SOW shall be
construed or interpreted without the other.
2.
GOVERNED BY MASTER SERVICES AGREEMENT.

This SOW is governed by that certain Master Services Agreement by and between
Altisource and
Residential and dated as of December 21, 2012, as amended and supplemented by
the Parties from time to time (collectively, the “MSA”), the terms of which are
hereby incorporated by this reference. This SOW shall not be construed or
interpreted without the MSA.
3.
DEFINED TERMS.

Definitions of certain capitalized terms used in this SOW are contained in
Exhibit 1 to this SOW, attached hereto and incorporated herein by this
reference. Any capitalized term not defined in this SOW, including any exhibits
to this SOW, shall have the meaning given that term in the MSA. Definitions
contained in the other schedules to the Service Letter shall not apply to this
SOW.
4.
SERVICES.

4.1
Provision of Retail Property Asset Management and Disposition Services. Subject
to the terms and conditions of the MSA, Altisource shall provide, or cause to be
provided to Residential and any of Residential’s Affiliates, the following
services in connection with Retail Properties each as further described below:

(a)
Agency Services;

(b)
Property Management Services;

(c)
Valuation Services;

(d)
Sales Support Services; and

(e)
Insurance Services.

Except as expressly agreed and undertaken by Altisource in writing, Altisource
shall have no obligation to provide any Services contemplated under the Services
Letter for any Retail Property except for the Retail Management and Disposition
Services specified in this SOW. For the avoidance of doubt, the Services
described in Statement of Work (Acquisition and Sales Support) attached to the
MSA as Schedule A-5 shall not apply to the Retail Properties.
4.2
Agency Services.



16



--------------------------------------------------------------------------------





4.2.1
Appointment. Residential hereby appoints Altisource, and Altisource hereby
accepts this appointment, as Residential’s duly authorized representative,
agent, attorney-in-fact and asset manager, as the context may require, for the
purpose of delegating authority to Altisource in order to enable Altisource to
perform the Retail Management and Disposition Services in connection with Retail
Properties on Residential’s behalf as further described herein.

4.2.2
Powers of Attorney. Upon the written request of Altisource, Residential agrees
to execute, or cause to be executed, and furnish to Altisource appropriate
powers of attorney and other documents necessary or appropriate to enable
Altisource to carry out its duties hereunder.

4.3
Property Management Services. Altisource will manage property conditions and
defects for all Retail Properties as follows:

4.3.1
Preservation and Repair Services. Altisource will, at Residential’s cost and on
Residential’s behalf, manage the preservation of each Retail Property and the
remediation of property conditions and defects to maintain each Retail Property
in a clean and marketable condition at the direction of Residential and pursuant
to the Delegated Authority Matrix as defined in the Leasing and Property
Management SOW as of the Omnibus Amendment Effective Date.

4.3.2
Code Violation Management and Mitigation. Where code violations exist and
Altisource has been provided notice of violations, Altisource will manage the
mitigation of such code violations and negotiate code violation fines on behalf
of Residential. Residential authorizes to Altisource to expend up to $[***] on
any item on Residential’s behalf to mitigate any code violation without any
further approval from Residential, including paying such amount as a fine,
expending such amount in repair work or offering up to such amount as a seller
concession to a buyer at closing. Any fine, remediation work item or a seller
concession anticipated to exceed $[***] shall require Residential’s approval.
Notwithstanding the foregoing, if any fine is the result of Altisource’s failure
to timely mitigate a violation for which Altisource was aware and could have
reasonably cured such violation prior to accruing the fine, then Altisource
shall be responsible for payment of such fine.

4.3.3
Management of Utilities and HOA. Altisource will provide utility activation and
management for water, gas and electric utilities, and meet service providers
where required to activate utilities for vacant property held by Residential.
Residential authorizes Altisource to timely pay, on Residential’s behalf, any
periodic fees or dues to Home Owners Association (“HOA”) until the sale of the
Retail Property is completed. Residential authorizes Altisource to expend on
Residential’s behalf up to $[***] on any item in connection with any HOA
violation or unpaid dues and fees without any further approval from Residential,
including paying such amount as a fine, expending such amount on a repair work
item or offering up to such amount as a seller concession to a buyer at closing.
Any fine, remediation work item or a seller concession anticipated to exceed
$[***] to resolve an HOA matter shall require Residential’s approval.
Notwithstanding the foregoing, if any fine is the result of Altisource’s failure
to timely mitigate a violation for which Altisource was aware and could have
reasonably cured such violation prior to accruing the fine, then Altisource
shall be responsible for payment of such fine.

4.3.4
Property Tax Mitigation. Residential authorizes Altisource to, on Residential’s
behalf, pay or otherwise offer a credit to buyer at closing to cover all unpaid
taxes and assessments preventing a closing in an amount equal to the lessor of
(i) the actual amount of the unpaid taxes and assessments, or (ii) [***] percent
([***] %) of the [***] of such Retail Property without any further approval from
Residential. Payments or a seller concession relating to unpaid taxes and
assessments in an amount exceeding the actual amounts of the unpaid taxes and
assessments or [***] percent ([***]%) of the [***] shall require the approval of
Residential.

4.4
Valuation Services. Altisource will provide Valuation Services in connection
with Retail Properties pursuant to the Valuation Services SOW only as requested
by Residential. Altisource will request that each Referral Listing Agent (as
defined below) provide a comparative market analysis or broker price opinion as
a basis for Residential’s determination of a list price for such Retail
Property.

4.5
Sales Support Services.



17



--------------------------------------------------------------------------------





4.5.1
Assignment of Broker. For each Retail Property, Altisource or its Affiliate will
recommend to Residential a duly licensed real estate agent experienced in the
market in which such Retail Property is situated (the “Referral Listing Agent”)
to list and market the Retail Property. Altisource’s recommendation shall be
accompanied by such Referral Listing Agent’s list of homes sold in the subject
market in the last 12 months and any other relevant information requested by
Residential for evaluating the Referral Listing Agent’s ability. Residential
shall have 5 business days to approve or disapprove such Referral Listing Agent.
Any failure by Residential to disapprove such Referral Listing Agent within this
5 business day period shall be deemed an approval of such Referral listing
Agent. If the Referral Listing Agent is disapproved Altisource shall use
commercially reasonable efforts to provide a new recommendation within 5
business days. If Residential approves or is deemed to have approved the
Referral Listing Agent, then Residential authorizes Altisource to execute and
enter into a listing agreement on Residential’s behalf with each Referral
Listing Agent. Notwithstanding the foregoing or anything to the contrary
contained herein, Altisource shall not be responsible or held liable for the
errors and omissions of any Referral Listing Agent. Residential agrees that the
Referral Listing Agent shall be authorized to act as a dual agent or other
similar capacity such that the Referral Listing Agent would have obligations to
both Residential as the seller and to the buyer of any Retail Property.
Residential authorizes Altisource to execute on Residential’s behalf any
consents, disclosures or other documents relating to the Referral Listing
Agent’s dual agent capacity in accordance with local customs and practice.

4.5.2
Listing; Registration. Altisource will require that the Referral Listing Agent
list the property in the local MLS in accordance with MLS guidelines and at a
set list price as specified by Residential. Retail Properties shall not be
marketed in a time-limited bidding format or otherwise be sold via an auction
process or website without Residential’s approval. Additionally, Altisource
shall request, and Residential hereby authorizes, that each Referral Listing
Agent obtain any property registrations and inspections as required by local and
state laws for any Retail Property. [***]

4.5.3
Marketing. All marketing activities will be handled by the Referral Listing
Agent, including, but not limited to:

(a)
Arranging advertising and cooperating fully with other brokers;

(b)
Placing or using existing access devices on each Retail Property; and

(c)
Placing “for sale” signs on each Retail Property.

Residential shall not be obligated to pay any costs for marketing unless
Altisource obtains Residential’s prior approval.
4.5.4
Offers; Market Evaluation. Altisource shall instruct the Referral Listing Agent
to communicate all offers to Altisource from prospective buyers. Altisource
shall have the authority to accept on Residential’s behalf any offer which is
(i) of at least [***] percent ([***]%) of the list price, and (ii) complies with
local payment customs. During the period that is between the [***] and [***] day
of being listed on the market without an acceptable purchase offer, Altisource
may review the offer history and submit a revised marketing strategy to
Residential for approval. All list price reductions shall require the approval
of Residential.

4.5.5
Contracts. Altisource shall ensure that each Referral Agent is instructed to
cause all contracts for the sale of Retail Property to: (a) be prepared using
Residential’s preferred form of purchase and sale agreement (PSA) for
single-family, residential real property, and (b) identify as Seller the
Residential subsidiary holding title to the Property as provided by Residential.

4.5.6
Property Condition; Disclosures. Altisource will communicate to each Referral
Listing Agent that each Residential Property has never been owner-occupied by
Residential and that Residential is an institutional seller. Altisource will
communicate to each Referral Agent that Residential prefers to sell each Retail
Property on an “as-is, where-is” basis without any representations or warranties
as to the condition of the property, improvements or appurtenances to the extent
permissible under applicable laws. Residential shall provide Altisource with all
information and documentation required to be disclosed by a seller of any Retail
Property in the jurisdiction where each Retail Property is situated. If the
Referral Listing Agent requires supplemental information or documentation or
seller disclosures to comply with applicable laws, Residential agrees to provide
all such information to Altisource and authorizes Altisource to cooperate with
Referral Listing Agent to provide the requested information and execute such
documentation as appropriate.



18



--------------------------------------------------------------------------------





4.5.7
Earnest Money. Earnest money will be held by the entity designated in the PSA as
providing escrow services in an amount as recommended by the Referral Listing
Agent and agreed to in the PSA. Except as may otherwise be required by
applicable law, each sales contract will provide that in the event of default by
purchaser, earnest money will be forfeited in full and the entire amount paid to
Residential immediately upon demand.

4.5.8
Document Management and Closing. Altisource will coordinate with the title
company, settlement agent and Referral Agent assigned to each closing to
facilitate Residential’s receipt and review of all closing documents at
Residential’s direction. Residential acknowledges and agrees that it shall
solely be responsible for the review, accuracy, execution and delivery of all
closing documents, including the deed, settlement statement, FIRPTA, owner’s
affidavit, release, assignment, bill of sale and any other documents required by
the settlement agent and title company to close on the sale of a Retail Property
pursuant to the terms of the applicable PSA.

4.6
Insurance Services and Settlement Services. If any PSA permits Residential to
choose a title insurance or settlement services provider, then Residential shall
designate Altisource’s licensed Affiliate for such services. Altisource shall
provide such services, to the extent applicable to a Retail Property, in
accordance with the Insurance SOW.

5.
FEES.

Altisource shall charge, and Residential agrees to pay, the Fee for the Retail
Management and Disposition Services as set forth on that certain Retail
Management and Disposition Services Fee Schedule, which is attached to the Fee
Letter as Schedule B-8.
6.
SPECIAL PROVISIONS.

NONE
7.
INTERPRETATION.

7.1.
CONTROLLING PROVISIONS. Notwithstanding anything set forth in the MSA to the
contrary, the Parties agree that the following provisions shall, in connection
with the Services provided pursuant to this SOW, either are (i) in addition to
the terms of the MSA; or (ii) to the extent that this SOW is inconsistent with
the terms of the MSA, then the terms of the MSA shall control to the extent of
any conflict, unless noted below:



The provisions in Section 8 of the MSA shall not apply to any Retail Property
which is not identified on Schedule 1 attached hereto.


All other terms and conditions as set forth in the MSA shall remain in full
force and effect and the Retail Property Management and Disposition Services
shall terminate upon the completion of the sale of the Retail Properties
identified on Schedule 1 attached hereto.


8.
COUNTERPARTS, ELECTRONIC SIGNATURES.

This SOW may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which shall
together constitute one and the same SOW. This SOW may be executed by providing
an electronic signature under the terms of the Electronic Signatures Act, 15
U.S.C. § 7001 et. seq., and may not be denied legal effect solely because it is
in electronic form or permits the completion of the business transaction
referenced herein electronically instead of in person.


{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK}


19



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed and delivered this SOW as
of the dates set forth below.




RESIDENTIAL:
 
ALTISOURCE:
 
 
 
 
 
FRONT YARD RESIDENTIAL CORPORATION
 
ALTISOURCE S.À R.L.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephen H. Gray
 
By:
/s/ Indroneel Chatterjee
Name:
Stephen H. Gray
 
Name:
Indroneel Chatterjee
Title:
Chief Administrative Officer
 
Title:
Manager
Date:
August 8, 2018
 
Date:
August 8, 2018







20



--------------------------------------------------------------------------------






STATEMENT OF WORK
EXHIBIT 1 to SERVICES LETTER - SCHEDULE A-8
(RETAIL PROPERTY ASSET MANAGEMENT AND DISPOSITION SERVICES)
(DEFINITIONS)


1.
INTEGRATION WITH SOW.

This “Exhibit 1” (“Exhibit 1”) is attached to, and incorporated into, that
certain Statement of Work (Retail Property Asset Management and Disposition
Services), dated as of the date of later execution, by and between Altisource
S.á r.l. (“Altisource”) and Front Yard Residential Corporation, a Maryland
corporation (“Residential”) (the “SOW”). Neither the SOW nor this Exhibit 1
shall be construed or interpreted without the other.
2.
DEFINITIONS.

For purposes of the SOW, the following defined terms shall have the meanings set
forth in this Section. Unless otherwise defined in this SOW, capitalized terms
used herein shall have the meaning set forth in the MSA.
2.1.
AGENCY SERVICES. The term “Agency Services” means those Services described in
Section 4.2 of the SOW.

2.2.
INSURANCE SERVICES. The term “Insurance Services” means those Services described
in Section 4.6 of the SOW.

2.3.
INSURANCE SOW. The term “Insurance SOW” means that certain Statement of Work
(Insurance Services), dated as of December 21, 2012, by and between Altisource
and Residential, which is attached to the Services Letter as Schedule A-6, as
such Insurance SOW has been amended under the Omnibus Amendment Agreement, the
terms of which will be deemed to survive and continue in full force and effect
if the such Statement of Work (Insurance Services) has otherwise been previously
terminated, but in such case solely as to this SOW and only for so long as
necessary to effect the purposes of and provision of services pursuant to this
SOW.

2.4.
LEASING AND PROPERTY MANAGEMENT SOW. The term “Leasing and Property Management
SOW” means that certain Statement of Work (Leasing and Property Management
Services) dated as of December 21, 2012, by and between Altisource and
Residential, which is attached to the Services Letter as Schedule A-7, as such
Leasing and Property Management SOW has been amended under the Omnibus Amendment
Agreement, the terms of which will be deemed to survive and continue in full
force and effect if the such Statement of Work (Leasing and Property Management
Services) has otherwise been previously terminated, but in such case solely as
to this SOW and only for so long as necessary to effect the purposes of and
provision of services pursuant to this SOW.

2.5.
MLS. The term “MLS” means Multiple Listing Service.

2.6.
MSA. The term “MSA” has the meaning set forth in Section 2 of the SOW.

2.7.
PROPERTY MANAGEMENT SERVICES. The term “Property Management Services” means
those Services described in Section 4.3 of the SOW.

2.8.
RENTAL PROPERTY. The term “Rental Property” means the real property owned by
Residential that is active in Residential’s rental property program and
indicated by an active status in the Propertyware system.

2.9.
RETAIL PROPERTY. The term “Retail Property” means the real property owned by
Residential which (a) is removed from Residential’s rental property program and
designated by Residential for sale in a non-auction format to the general
public, and (b) is currently vacant and Altisource has completed its unit
turnover work pursuant to Section 4.3.6 of the Leasing and Property Management
SOW as set forth on Schedule 1 hereto.

2.10.
RETAIL PROPERTY ASSET MANAGEMENT AND DISPOSITION SERVICES. The term “Retail
Property Asset Management and Disposition Services” means those services
provided by Altisource to



21



--------------------------------------------------------------------------------





Residential for Retail Properties as described in Section 4.1 of this SOW,
either individually or in the aggregate as the context requires.
2.11.
SALES SUPPORT SERVICES. The term “Sales Support Services” means those Services
described in Section 4.6 of the SOW.

2.12.
SERVICES LETTER. The term “Services Letter” has the meaning set forth in Section
1 of the SOW.

2.13.
VALUATION SERVICES. The term “Valuation Services” means those Services described
in the Valuation SOW.

2.14.
VALUATION SOW. The term “Valuation SOW” means that certain Statement of Work
(Valuation Services), dated as of December 21, 2012, by and between Altisource
and Residential, which is attached to the Services Letter as Schedule A-4, as
such Valuation SOW has been amended under the Omnibus Amendment Agreement, the
terms of which will be deemed to survive and continue in full force and effect
if the such Statement of Work (Valuation Services) has otherwise been previously
terminated, but in such case solely as to this SOW and only for so long as
necessary to effect the purposes of and provision of services pursuant to this
SOW.



{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK}


22



--------------------------------------------------------------------------------





Schedule 1
List of Retail Properties
[***]






23



--------------------------------------------------------------------------------






ATTACHMENT B
FEE SCHEDULE
(RETAIL PROPERTY ASSET MANAGEMENT AND DISPOSITION SERVICES)
FEE LETTER - SCHEDULE B-8


[*** (3 pages redacted)]


{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK}




24



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed and delivered this Fee
Schedule as of the dates set forth below.




RESIDENTIAL:
 
ALTISOURCE:
 
 
 
 
 
FRONT YARD RESIDENTIAL CORPORATION
 
ALTISOURCE S.À R.L.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephen H. Gray
 
By:
/s/ Indroneel Chatterjee
Name:
Stephen H. Gray
 
Name:
Indroneel Chatterjee
Title:
Chief Administrative Officer
 
Title:
Manager
Date:
August 8, 2018
 
Date:
August 8, 2018







25



--------------------------------------------------------------------------------






ATTACHMENT C


EXHIBIT 3 TO MSA AGREEMENT
1.INTEGRATION WITH AGREEMENT. This “Exhibit 3” (“Exhibit 3”) is attached to, and
incorporated into, that certain Master Services Agreement by and between
Altisource Solutions S.á r.l. (“Altisource”) and Altisource Residential
Corporation (“Residential”) and dated as of December 21, 2012 as amended by the
Omnibus Amendment. Neither the Agreement nor this Exhibit 3 shall be construed
or interpreted without the other.


2.DEFINITIONS. Capitalized terms used herein but not defined in following
sections shall have the meaning ascribed them hereto or the meaning given that
term in the MSA:
(a)
“Lockup Period” means the period of time between the Agreement Effective Date
and December 31, 2018.

(b)
“Quarterly Shares” means, at a given time, the lesser of (a) one million
thirty-six thousand one hundred one (1,036,101) shares from the Current Shares
and (b) the number of Current Shares that Altisource holds at such time.

3.RESTRICTIONS. Subject in all respects to Section 4 (Exceptions to
Restrictions) below and sales of stock effectuated thereto via Exempted Share
Sales, and solely with respect to the Current Shares, but otherwise
notwithstanding anything to the contrary in any agreements between the Parties
or their affiliates, Altisource shall be permitted to sell, trade, transact or
otherwise transfer any shares from the Current Shares except to the extent (a)
prohibited by applicable law or (b) such Current Shares are not permitted to be
sold pursuant to an Exempted Share Sale and remain subject to one or more of the
Restrictions specified in clauses (i)-(v) below:
(i)
For the Lockup Period, Altisource shall not be initially permitted to sell any
of the Current Shares (the “Initial Restrictions”);

(ii)
Upon expiration of the Lockup Period, the Initial Restrictions shall be removed
as to a number of shares from the Current Shares equal to the Quarterly Shares
(the “First Quarter Shares”);

(iii)
Ninety (90) days following the expiration of the Lockup Period (the “Second
Quarter Start”), the Initial Restrictions shall be removed as to an additional
number of Quarterly Shares from the Current Shares, less fifty percent (50%) of
the number of First Quarter Shares that Altisource has not sold as of the Second
Quarter Start (the “Second Quarter Shares”);

(iv)
Ninety (90) days following the Second Quarter Start (the “Third Quarter Start”),
the Initial Restrictions shall be removed as to an additional number of
Quarterly Shares from the Current Shares, less fifty percent (50%) of the sum of
the number of First Quarter Shares that Altisource has not sold and 50% of the
number of Second Quarter Shares that Altisource has not sold, as of the Third
Quarter Start (the “Third Quarter Shares”);

(v)
Ninety (90) days following the Third Quarter Start (the “Fourth Quarter Start”),
the Initial Restrictions shall be removed as to an additional number of
Quarterly Shares from



26



--------------------------------------------------------------------------------





the Current Shares, less fifty percent (50%) of the sum of the number of First
Quarter Shares that Altisource has not sold, the 50% of the number of Second
Quarter Shares that Altisource has not sold and 50% of the number of Third
Quarter Shares that Altisource has not sold, as of the Third Quarter Start;
(vi)
Ninety (90) days following the Fourth Quarter Start (the “Unrestricted Period
Start”), the Initial Restrictions shall be removed as to all remaining Current
Shares; for the avoidance of doubt, commencing on the Unrestricted Period Start,
this Exhibit 3 shall not Restrict Altisource in any way from selling any of the
Current Shares.

4.EXCEPTIONS TO RESTRICTIONS. Notwithstanding anything to the contrary herein
(including without limitation Section 3 hereto), this Agreement shall not
preclude, prevent, limit or otherwise restrict Altisource from selling any or
all of the Current Shares at any time to the extent (any of the following being
the “Excepted Share Sales”):
(i)
Altisource believes in good faith that Altisource’s (or its affiliates’)
liquidity should be increased and that such sale of shares is reasonably
necessary to achieve such increase;

(ii)
Altisource uses the proceeds of such sale to finance an acquisition of the
assets, equity or other similar right in a third party or a similar strategic
acquisition transaction;

(iii)
Altisource conducts such sale as a privately negotiated block transaction with
an unrelated third party or similar transaction; or

(iv)
Residential is the subject of a tender offer that would be reasonably likely to
result in a Change of Control if effectuated or undergoes a Change of Control.

5.TERM. THE PROVISIONS OF THIS EXHIBIT 3 SHALL AUTOMATICALLY EXPIRE AND BE OF NO
FURTHER EFFECT UPON THE EARLIER OF (A) THE UNRESTRICTED PERIOD START OR (B)
ALTISOURCE NOT POSSESSING ANY OF THE CURRENT SHARES.


27

